DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 5, 6, 8, 11-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim: “activating a second switch of the first half-bridge:
verifying that the second switch has been actually activated by comparing the voltage sense signal with a second threshold;
deactivating a second switch of the first half-bridge; and
verifying that the second switch has been actually deactivated by comparing the voltage sense signal with the second threshold.”


With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim: “comparing the voltage sense signal with the at least one second threshold by comparing the voltage sense signal with a third threshold and a fourth threshold;
signaling a short-circuit of the high-side transistor when the voltage sense signal is higher than the third threshold but lower than the fourth threshold, and
signaling a short-circuit of the low-side transistor when the voltage sense signal is higher than the fourth threshold.”

With respect to claim 11, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the driver circuit is configured to activate a second switch of the first half-bridge, wherein the detection circuit is configured to verify that the second switch has been actually activated based on compare the voltage sense signal with a second threshold, wherein the driver circuit is configured to deactivate a second switch of the first half- bridge, and wherein the detection circuit is configured to verify that the second switch has been actually deactivated based on comparing the voltage sense signal with the second threshold.” 

With respect to claim 12, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the transistor bridge includes a second half-bridge,
wherein the driver circuit is configured to activate a first switch of the second half-bridge, and
wherein the detection circuit is configured to verify that a load is properly connected between the output node of the first half-bridge and an output node of the second half-bridge by comparing the voltage sense signal with at least one second threshold.”


  With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the detection circuit is configured to:
compare the voltage sense signal with the at least one second threshold by comparing the voltage sense signal with a third threshold and a fourth threshold;
detect a short-circuit of the high-side transistor when the voltage sense signal is higher than the third threshold but lower than the fourth threshold; and
detect a short-circuit of the low-side transistor when the voltage sense signal is higher than the fourth threshold.”

  With respect to claim 18, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the transistor bridge includes a third half-bridge, the method further comprising:
activating a first switch of the third half-bridge; and
verifying that the load is properly connected between the output node of the first half- bridge and an output node of the third half-bridge by comparing the voltage sense signal, which represents the voltage across the high-side transistor of the first half-bridge, with at least one second threshold.”


Claim 5 is objected to due to its dependency on claim 4; claim 6 is objected to due to its dependency on claim 5; claim 13 is objected to due to its dependency on claim 12; claim 14 is objected to due to its dependency on claim 13; claim 19 is objected to due to its dependency on claim 18; claim 20 is objected to due to its dependency on claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasqualetto (U.S. Publication No. 2015/0145553 A1).


With respect to claim 1, Pasqualetto discloses a method for testing a transistor bridge (para 0002, lines 1-5), which includes at least a first half-bridge (para 0006, lines 1-2; para 0068, lines 1-4; can also use half-bridge switching instead of H-bridge) including a low-side transistor and a high-side transistor (para 0006, lines 1-8, low side and high side switches of a positive and negative power supply), the method comprising:
supplying a test current to an output node of the first half-bridge (Vbat positive power supply shown in Fig. 1):
activating a first switch of the first half-bridge (para 0106, lines 1-6; activation of the transistors); and
verifying that the first switch has been actually activated by comparing a voltage sense signal (para 0011, lines 1-7; para 0022, lines 1-14), which represents a voltage across the high-side transistor of the first half-bridge, with at least one first threshold (para 0022, lines 1-28).

With respect to claim 2, Pasqualetto discloses the method of claim 1, further comprising:
deactivating the first switch of the first half-bridge (para 0106, lines 1-6); and
verifying that the first switch has been actually deactivated by comparing the voltage sense signal with the at least one first threshold (para 0022, lines 1-28).


With respect to claim 4, Pasqualetto discloses the method of claim 1, wherein the transistor bridge includes a second half-bridge, the method further comprising:
activating a first switch of the second half-bridge (para 0011, lines 1-7; para 0022, lines 1-14); and verifying that a load is properly connected between the output node of the first half- bridge and an output node of the second half-bridge by comparing the voltage sense signal with at least one second threshold (para 0022, lines (para 0022, lines 1-28).



With respect to claim 7, Pasqualetto discloses the method of claim 1, further comprising detecting that a short-circuit is present in the first half-bridge by comparing the voltage sense signal with at least one second threshold (para 0106, lines 1-6; activation of the transistors).



With respect to claim 9, Pasqualetto discloses a circuit arrangement for testing a transistor bridge (para 0002, lines 1-5), which includes at least a first half- bridge (para 0006, lines 1-2; para 0068, lines 1-4; can also use half-bridge switching instead of H-bridge) including a low-side transistor and a high-side transistor (para 0006, lines 1-8, low side and high side switches of a positive and negative power supply), the circuit arrangement comprising: a current source that is operably coupled to the high-side transistor of the first half-bridge (Vbat positive power supply shown in Fig. 1) and configured to supply a test current to an output node of the first half-bridge (para 0106, lines 1-6; activation of the transistors); a driver circuit configured to activate a first switch of the first half-bridge (para 0106, lines 1-6; activation of the transistors): and a detection circuit configured to: compare a voltage sense signal (para 0011, lines 1-7; para 0022, lines 1-14), which represents a voltage across the high-side transistor of the first half-bridge, with at least one first threshold: and verify that the first switch has been actually activated based on comparing the voltage sense signal with the at least one first threshold (para 0022, lines 1-28).

With respect to claim 10, a circuit arrangement of claim 9, wherein the driver circuit is configured to deactivate the first switch of the first half- bridge (para 0106, lines 1-6), and wherein the detection circuit 1s configured to verify that the first switch has been actually deactivated based on comparing the voltage sense signal with the at least one first threshold (para 0022, lines 1-28).




With respect to claim 15, Pasqualetto discloses a circuit arrangement of claim 9, wherein the detection circuit is configured to detect that a short-circuit is present in the first half-bridge by comparing the voltage sense signal with at least one second threshold (para 0011, lines 1-7; para 0022, lines 1-14).



With respect to claim 17, Pasqualetto discloses a method for testing a transistor bridge (para 0002, lines 1-5), which includes at least a first half-bridge and a second half-bridge (para 0006, lines 1-2; para 0068, lines 1-4; can also use half-bridge switching instead of H-bridge), each half-bridge including a low-side transistor and a high-side transistor (para 0006, lines 1-8; low side and high side switches of a positive and negative power supply), the method comprising:
supplying a test current to an output node of the first half-bridge (Vbat positive power supply shown in Fig. 1);
activating a first switch of the second half-bridge (para 0106, lines 1-6; activation of the transistors): and
verifying that a load is properly connected between the output node of the first half- bridge and an output node of the second half-bridge by comparing a voltage sense signal (para 0011, lines 1-7; para 0022, lines 1-14), which represents a voltage across the high-side transistor of the first half-bridge, with at least one first threshold (para 0022, lines 1-28).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2858